Exhibit November 24, 2009 Dear Valued Stakeholders, After completing my first two weeks with Charles & Colvard, I feel compelled to communicate my early observations on our great company. First, let me take this opportunity to thank each and every one of you for supporting us and providing the catalyst that will help take our company to the next level. I am grateful for the many letters and phone messages I have received welcoming me and pledging support. My focus from the outset has been to organize our people to begin the implementation of several key initiatives that are designed to position Charles & Colvard Created Moissanite®, our beautiful jewel, in key retail outlets around the globe. These efforts have prevented me from responding to you as quickly as I would have liked. Because your observations regarding Charles & Colvard have been generally consistent, I felt that sharing my observations in this letter would be the most efficient method to allow me to respond to all of you and continue pressing forward with these key initiatives. Recent strides made by the company prior to my arrival, including the revenue improvement in the third quarter over the second quarter of 2009, execution of the Stuller agreement, curtailment of operating costs, and filling two key management positions with very competent individuals, Tim Krist as our Chief Financial Officer and Tom Pautz as our Vice President of Sales and Marketing, have made it possible for me to focus my attention on improving the top line sales while also keeping an eye on the bottom line. I would once again say a special ‘Thank You’ to George Cattermole, Chairman of the Board of Charles & Colvard, for overseeing these significant improvements and laying the groundwork for a smooth transition as we build on these accomplishments. I spent my first week getting acclimated with the company's operations, attending a board meeting, holding a shareholders' conference call to report our third quarter earnings, and reaching out to several distributors who fit our strategy going forward of exploring the formation of exclusive distributorships with key partners having significant jewelry manufacturing capabilities that would be assigned to specific retailers. By controlling distribution overlap to specific retailers, we are targeting to be able to provide better management of inventory and turn. I spent my second week in New York meeting not only with current distributors, but with new potential significant jewelry manufacturers to discuss the possibility of forming exclusive alliances with their large retail customers. While there are no assurances of future sales, I am quite optimistic about the possibilities presented by our exciting moissanite jewel. I am convinced that the affordable luxury experience derived from wearing Charles & Colvard Created Moissanite® is a compelling offer for women around the world and should motivate retailers to display and promote our product. To support this effort, we are working to provide virtual training via the Internet for sales associates at all moissanite retailers to address the difficult challenge of employee turnover and help accelerate their sales efforts. In addition, we are exploring several marketing initiatives to reposition our moissanite jewel in today’s ever changing marketplace. As you can see, we have hit the ground running and this is only the beginning. Once our partners are in place servicing major retailers, I envision the possibility of Charles & Colvard developing its own designer line of branded jewelry to market to non-traditional sales channels. This will be a latter stage initiative that we believe will help prepare us for 2015 and beyond. We will be opportunistic in our approach so as not to overextend our resources. In closing, I want to leave you with the assurance that our management team is very focused and motivated to get the job done as we begin our 2010 planning session over the next three weeks. I will do my very best to keep you in the loop as we move ahead on our many initiatives and look forward to sharing our successes. Sincerely yours, /s/ Randy N. McCullough Randy N.
